997 So. 2d 1145 (2008)
SEAGULL TOWNHOMES CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
Frederick EDLUND, Sally Edlund, and Christopher Edlund, Appellees.
No. 3D07-2845.
District Court of Appeal of Florida, Third District.
November 26, 2008.
Rehearing and Rehearing En Banc Denied January 21, 2009.
Kahan, Shir & Associates, P.L., Guy M. Shir and Patrick Dervishi, Boca Raton, for appellant.
Robert H. Cooper, Aventura, for appellees.
Before COPE and RAMIREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of two final judgments awarding attorney's fees, one being an award of trial-level attorney's fees and the other being an award of appellate attorney's fees incurred in Seagull Townhomes Condominium Association v. Edlund, 941 So. 2d 457 (Fla. 3d DCA 2006). The evidentiary record addressed the relevant factors set forth in Standard Guaranty Insurance Co. v. Quanstrom, 555 So. 2d 828, 834-36 (Fla.1990), and supports the amount awarded, including the application of the 2.0 contingency multiplier. We have carefully considered the Association's arguments to the contrary, but are not persuaded thereby.
Affirmed.